Exhibit 99.1 September 10, 2009 Anasazi Capital Corp. 18101 Von Karman Avenue, Suite 330 Irvine, California 92612 Dear Sir: I hereby resign as a director and as president, secretary and treasurer of Anasazi Capital Corp., Inc. (the “Company”), effective immediately.My resignation does not in any way imply or infer any dispute or disagreement relating to the Company’s operations, policies or practices.I wish the Company much success in its future endeavors. Sincerely, /s/ Paul Garcia Paul Garcia
